Case 8:20-cv-02005-TPB-AEP Document 70 Filed 11/02/20 Page 1 of 4 PageID 668




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

Carlos Bello Nogueda,
 a/k/a Karla Bello,

                      Plaintiff,
                                                       Case No. 8:20-cv-02005-TPB-AEP
vs.

Robert A. Gualtieri, et al.,

                      Defendants.
                                    /

        REPLY BRIEF OF SHERIFF GUALTIERI IN FURTHER SUPPORT
      OF HIS MOTION TO DISMISS PLAINTIFF’S AMENDED COMPLAINT

        Pursuant to this Court’s order, Dkt. 55, the Sheriff files this brief in further

support of his motion to dismiss the amended complaint, Dkt. 43, and in reply to the

plaintiff’s response to that motion, Dkt. 62.

        First, in the absence of a viable constitutional claim against an individual

defendant, there can be no municipal liability claim against the Sheriff. Case v.

Eslinger, 555 F.3d 1317, 1328 (11th Cir. 2009) (holding that absent a violation of

plaintiff’s rights by officer, no damages may be imposed against municipal

employer). Bello’s failure to plead an actionable constitutional claim against any

individual defendant requires dismissal of the Sheriff in his official capacity.

        Second, Bello’s attachment of a newspaper article to her response is improper

because it is outside the four corners of her amended complaint. No case supports

Bello’s argument that a court can deny a motion to dismiss because of “evidence”
Case 8:20-cv-02005-TPB-AEP Document 70 Filed 11/02/20 Page 2 of 4 PageID 669




the plaintiff attaches to a response to a motion to dismiss. Indeed, the Federal Rules

and Eleventh Circuit case law prohibit this. See St. George v. Pinellas County, 285

F.3d 1334, 1337 (11th Cir. 2002) (“A court’s review on a motion to dismiss is

‘limited to the four corners of the complaint.’”).

      Regardless, no case supports Bello’s position that a newspaper article

constitutes an admission of constitutional liability. See Dkt. 62, at 4-5 & 16-17

(claiming that the Sheriff “has already admitted liability”). Rather, the Eleventh

Circuit has held that a sheriff’s statements at a press conference about an officer-

involved shooting cannot serve as the basis for Monell liability because “neither

occurred before the shooting and neither could have been the cause of the injury.”

Simmons v. Bradshaw, 879 F.3d 1157, 1168 (11th Cir. 2018) (internal quotation

omitted). Because the Eleventh Circuit expressly foreclosed Monell liability on the

very theories Bello advances here, the Court should dismiss her claim for relief.

      Third, even were the county ordinances Bello cites in her reply at pages 14 and

15 applicable to the operation of the jail (and Bello cites no authority for the

proposition that they are), county ordinances cannot serve as a basis for

constitutional liability. Thomas ex rel. Thomas v. Roberts, 323 F.3d 950, 955 (11th

Cir. 2003) (enumerating the sources of constitutional law and omitting, among other

things, county ordinances).

      Finally, Bello’s twenty-page response evidences nothing more than that her

claims against the Sheriff in his individual and official capacities are impermissible




                                            2
Case 8:20-cv-02005-TPB-AEP Document 70 Filed 11/02/20 Page 3 of 4 PageID 670




respondeat superior claims. The gravamen of Bello’s claims against the Sheriff is

that

             the Defendant and his subordinate Co-Defendants refused
             to treat the Plaintiff’s gender dysphoria in any way, and
             even refused to stop calling her “Sir” and “Mister” and
             deliberately refusing to even acknowledge any aspect of
             her gender identity whatsoever.

Dkt. 62, at 10-11 (bolding and underlining omitted). Bello does not aver in her

amended complaint that the Sheriff personally participated in any of these actions,

had any contact with Bello, or was present at the jail for any period of time when any

of these actions allegedly occurred. Nor does she aver that anyone, other than her,

was treated as she claims that she was, let alone that there was such a quantum of

unconstitutional prior misconduct sufficient to put the Sheriff on notice of

deficiencies in relevant customs or practices. Mechanically reciting the elements of a

Monell claim is insufficient to overcome a motion to dismiss. Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 557 (2007). Dismissal is warranted.

                                               Respectfully submitted,

                                               /s/ Paul G. Rozelle
                                               Paul G. Rozelle
                                               FBN: 75948
                                               10750 Ulmerton Road
                                               Largo, FL 33778
                                               Telephone: (727) 582-6274
                                               Facsimile: (727) 582-6459
                                               prozelle@pcsonet.com
                                               amarcott1@pcsonet.com
                                               Attorney for Sheriff Gualtieri




                                           3
Case 8:20-cv-02005-TPB-AEP Document 70 Filed 11/02/20 Page 4 of 4 PageID 671




                       CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on November 2, 2020, I electronically filed the
foregoing with the Clerk of the Court by using the CM/ECF system, which will
send a notice of electronic filing to counsel of record.

                                          /s/ Paul G. Rozelle




                                      4
